Name: Regulation (EEC) No 210/69 of the Commission of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  processed agricultural produce;  economic geography;  information technology and data processing
 Date Published: nan

 28 Official Journal of the European Communities 5.2.69 Official Journal of the European Communities No L 28/ 1 REGULATION (EEC) No 210/69 OF THE COMMISSION of 31 January 1969 on communications between Member States and the Commission with regard to milk and milk products HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Article 1 1 . Member States shall communicate to the Commission not later than the tenth and twenty-fifth of each month for the preceding fortnight : A. I. With regard to intervention measures adopted in pursuance of Article 6 ( 1 ) of Regulation (EEC) No 804/68 : Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products , and in particular Article 28 thereof; Whereas Article 28 of Regulation (EEC) No 804/68 provides that Member States and the Commission shall communicate to each other the information necessary for implementing that Regulation ; Whereas the assessment of the production and market situation in milk and milk products depends wholly on regular information on how the intervention measures provided for in Regulation (EEC) No 804/68 are working and, in particular, on the size of stocks of the products in question whether held by intervention agencies or in private hands ; Whereas it is only possible to fix aid for skim milk processed into casein , and levies and refunds, on the basis of information on the development of prices in world trade ; Whereas the close and regular observation of trends of trade enabling the effect of refunds to be assessed calls for information on exports of products for which refunds have been fixed , in particular on quantities sold by tender ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Milk and Milk Products ; ( a ) the quantities of butter in store at the beginning of the fortnight ; ( b ) the quantities of butter put into or withdrawn from store during the fortnight, withdrawals being broken down according to the rules governing them; and ( c) the quantities of butter in store at the end of the fortnight ; A. II . With regard to intervention measures adopted in pursuance of Article 6 (2) of Regulation - (EEC) No 804/68 : ( a ) the quantities of butter and the quantities of cream expressed in terms of the equivalent butter for which storage contracts have been concluded during the fortnight; and (b ) the total quantity of butter and the total quantity of cream expressed in terms of the equivalent butter covered by contracts at the end of the fortnight . B. I. With regard to intervention measures adopted in pursuance of Article 8 ( 1 ) of Regulation (EEC) No 804/68 : ( a) the quantities of cheeses of the following kinds in store at the beginning of the fortnight :1 OJ No L 148 , 28.6.1968 , p . 13 . Official Journal of the European Communities 29  unsalted Grana padano from thirty to sixtv days old,  Grana padano,  Parmigiano Reggiano ; of the preceding month, in respect of the intervention measures adopted pursuant to Article 7 ( 1 ) of Regulation (EEC) No 804/68 : 1 . the quantities of skimmed milk powder in store at the beginning of the month, broken down accord ­ ing to whether the powdered skimmed milk was manufactured by the spray or roller process ; 2 . the quantities of powdered skimmed milk put into and withdrawn from store during the month, broken down according to the methods of manu ­ facture mentioned in 1 , withdrawals being broken down according to the rules which govern them ; and 3 . the quantities of skimmed milk powder in store at the end of the month , broken down according to the methods of manufacture mentioned in 1 . ( b) the quantities of cheeses put into or withdrawn from store during the fortnight, broken down by the kinds mentioned in (a;; and (c) the quantities of cheeses in store at the end of the fortnight, broken down by the kinds mentioned in (a); B. II . With regard to intervention measures adopted in pursuance of Article 8 (3 ) of Regulation (EEC) No 804/68 : ( a ) the quantities of cheeses of the following kinds covered by contracts at the beginning of the fortnight : Article 4  Grana padano ;  Parmigiano Reggiano ; ( b ) the quantities of cheeses for which storage contracts have been concluded during the fortnight, broken down by the kinds mentioned in ( a); ( c) the quantities of cheeses for which storage contracts have expired during the fortnight, broken down by the kinds mentioned in (a); and (d ) the quantities of cheeses covered by contracts at the end of the fortnight, broken down by the kinds mentioned in ( a). 2 . For the purposes of this Article : 1 . Member States shall communicate to the Commission, not later than the twentieth of each month for the preceding month : A. I. as regards the aid provided for in Article 10 ( 1 ) of Regulation (EEC) No 804/68 for skimmed milk used for animal feeding : ( a ) the quantities of skimmed milk produced and treated in dairies and sold to agricul ­ tural holdings where the milk is used as feed and in respect of which aid has been applied for during the month ; and ( b ) the quantities of skimmed milk used for the manufacture of compound feeding-stuffs in respect of which aid has been applied for during the month . A. II . As regards the aid provided for in Article 10 ( 1 ) of Regulation (EEC) No 804/68 for skimmed milk powder used as feed : ( a ) the quantities of denatured skimmed milk powder in respect of which aid has been applied for during the month ; and ( b ) the quantities of skimmed milk powder used for the manufacture of compound feeding-stuffs in respect of which aid has been applied for during the month . B. As regards the aid provided for in Article 11 of Regulation (EEC) No 804/68 for skimmed milk processed into casein of the quantities of skimmed milk in respect of which aid has been applied for during the month . However, until 31 March 1970 the information mentioned in A I ( a ) may be communicated not later than the twenty-fifth day of each quarter for the preceding quarter. (a) the fortnight preceding the tenth of each month means the period from the sixteenth to the end of the month preceding that of the date stated ; (b) the fortnight preceding the twenty-fifth of each month means the period from the first to the fifteenth of each month. Article 2 Member States shall communicate to the Commission, not later than the fifteenth day of each quarter, the age grading of the quantities of butter bought in by intervention agencies and remaining in store at the end of the preceding quarter. Article 3 Member States shall communicate to the Commission, not later than the tenth of each month 30 Official Journal of the European Communities 2 . Member States shall communicate to the Commission, not later than 30 January of each year for the preceding year, and on the first occasion before 10 March 1969 for the period between 29 July and 31 December 1968 , the quantities of skimmed milk used as feed in the agricultural holdings in which it was produced and in respect of which aid was applied for in pursuance of Article 10 ( 1 ) of Regulation (EEC) No 804/68 . (b ) each month for the preceding month, the quantities exported . 2 . When an exporter tendering within the meaning of Article 4 (3 ) of Commission Regulation (EEC) No 1096/68 1 of 26 July 1968 on export and import licences for milk and milk products has applied for an export licence and has been awarded the contract, the Member State issuing the licence shall communicate to the Commission forthwith : (a ) a copy of the invitation to tender or, failing that, a statement- of its conditions ; and ¢ ( b ) the quantities to be delivered by the exporter or exporters under the tender. Article 5 Member States shall communicate to the Commission not later than the Thursday of each week for the preceding week : 1 . the prices ruling on the world ma'rket and in the Community for casein and caseinates ; and 2 . the free-at-Community-frontier priccs and the prices ruling on third country markets for milk products . Article 7 The Commission shall hold at the disposal of Member States the information which they have communicated . Article 8 Article 6 For the purposes of this Regulation, 'quarter' means a period of three months commencing on 1 January, 1 April , 1 July and 1 October of any year . 1 . Member States shall communicate to the Commission in respect of the products listed in Article 1 of Regulation (EEC) No 804/68, breaking down the figures by specific rates of refund on products : ( a ) each week for the preceding week, the quantities in respect of which an export licence has been applied for ; Article 9 This Regulation shall enter into force on 10 February 1969 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1969 . For the Commission The President Jean REY i OJ No L 184, 29.7.1968, p . 2 .